Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The art made of record Okawa et al. US 2014/0038009 teaches a battery temperature regulating device that controls the temperature within battery groups (see abstract and title). By parallel connecting a plurality of battery groups, each of which is a series connection of a plurality of battery cells capable of charge and discharge. The device is configured to regulate temperatures of the plurality of battery groups and includes a heat transfer means for transferring heat of a part of the plurality of battery groups to another part of the plurality of battery groups [0014-0017].
The art made of record Imachi et al. US 2007/0026316 teaches a lithium ion secondary battery improvements in tolerance of a battery to overcharging, and moreover is capable of preventing the discharge capacity from degrading [0015] and prevention of deposition of dendrites and battery overcharge [0017]. The improvement is made by allowing heat transfer passages in the electrodes [0036] which prevents lithium deposition and reduces the total amount of heat produced in the battery [0038].

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GARY D HARRIS/           Primary Examiner, Art Unit 1727